Citation Nr: 1535176	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  12-10 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, spouse, and daughter


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active military service from October 1951 to October 1953.  The Veteran is in receipt of a Combat Infantryman Badge (CIB).  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In connection with this appeal, the Veteran, his spouse, and his daughter testified at a videoconference hearing before the undersigned Acting Veterans Law Judge in April 2014 and accepted that hearing in lieu of an in-person hearing before a member of the Board.  A transcript of that hearing has been associated with the claims file. 

This case was previously before the Board, most recently in December 2014, at which time it was remanded for additional development.  The case has now been returned to the Board for further appellate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2015). 


FINDING OF FACT

A psychiatric disability, to include PTSD, is not etiologically related to the Veteran's active service, and a psychosis was not shown to be present within one year of his separation from active service.





CONCLUSION OF LAW

A psychiatric disability, to include PTSD, was not incurred in or aggravated by active service, and the incurrence or aggravation of a psychosis during active service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the rating and effective date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the Veteran was provided adequate notice in response to his claim.  The record shows that the Veteran was mailed a letter in October 2010 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The October 2010 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of his claim. 

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Board notes that the Veteran's service treatment records (STRs) and service personnel records (SPRs) have been deemed unavailable for review as they were destroyed by fire at the National Personnel Records Center (NPRC).  The Veteran was notified that his records had been destroyed in order to afford him the opportunity to submit any of the records he may have retained following his separation from active service.  Additionally, the appropriate steps have been taken in an effort to recreate the Veteran's destroyed service records.  As the appropriate steps have been taken to obtain the Veteran's service records, to include notifying the Veteran that they are unavailable for review, the Board finds that there is no bar to proceeding with a final decision at this time.  Further, VA Medical Center treatment notes have been obtained.  The Veteran has been provided appropriate VA examinations.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any outstanding evidence. 

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  

Where a veteran served for at least 90 days during a period of war and manifests a psychosis to a degree of 10 percent within one year from the date of termination of that service, that disability shall be presumed to have been incurred or aggravated in service, even though there is no evidence of the disability during the period of service. 38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

The disease entity for which service connection is sought must be chronic rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  For certain chronic diseases, set forth in 38 C.F.R. § 3.309, to include certain cardiac disabilities and endocrinopathies, continuity of symptomatology is required when the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. §§ 3.303(b), 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

With an approximate balance of positive and negative evidence as to any issue material to the determination of a matter, VA resolves reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

The Veteran asserts that he has a psychiatric disability as a result of his active service.  Specifically, the Veteran has asserted that he has PTSD as a result of trauma experienced while serving in Korea.  As noted above, the Veteran is in receipt of a CIB for his period of active service.  Therefore, the Veteran's exposure to traumatic combat experiences is conceded.

Also as noted above, the Veteran's STRs and SPRs have been determined to be unavailable for review as they were destroyed by fire at the NPRC.  The Board notes that where service records were lost or destroyed, the Veteran is competent to report about factual matters about which he had firsthand knowledge, including experiencing pain during service, reporting to sick call, and undergoing treatment.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, while the Veteran has reported that he first experienced mental health symptoms in service, he has also reported that he dealt with those symptoms without medical intervention during service and for many years after his separation from active service.  Therefore, even though the Veteran's service records are unavailable for review, it is unlikely they would contain any documented evidence of complaints of, treatment for, or a diagnosis of a psychiatric disability while he was in active service.   

A review of the post-service medical evidence shows that the Veteran receives treatment at the VA Medical Center for various disabilities.  However, the Veteran did not seek treatment for any sort of mental health symptoms until 2012.  In fact, the Veteran had depression screenings in the course of his treatment at the VA Medical Center in December 2000, April 2003, October 2003, April 2004, June 2005, October 2006, October 2007, April 2008, June 2009, and July 2010.  On all of those occasions, the Veteran's depression screening was negative and on several occasions, the Veteran was noted to specifically deny symptoms of being bothered by little interest or pleasure in doing things and feeling down, depressed, or hopeless.  Likewise, the Veteran was afforded PTSD screenings during the course of his treatment at the VA Medical Center in April 2004, June 2005, and October 2006.  On all of those occasions, the Veteran's PTSD screenings were negative.  As noted, it was not until 2012 that the Veteran first reported mental health symptoms and was treated for symptoms of PTSD.  

In December 2010, the Veteran was afforded a VA examination.  At that time, the Veteran reported that he had always felt somewhat jittery since his service in Korea.  The examiner noted that the Veteran had great difficulty being very specific about his problems or symptoms and he was unable to identify an onset of symptoms.  The examiner noted that the most significant traumatic stressor in the Veteran's life was that his oldest daughter was born with dwarfism, which was noted to have caused the Veteran significant stress in his life.  However, the Veteran's daughter was born quite some time following his separation from active service.  Based on a review of the claims file, the interview with the Veteran, and a mental status examination; the examiner found that the Veteran did not meet the diagnostic criteria for a diagnosis of a psychiatric disability at that time.  In this regard, the examiner noted that the Veteran's reported symptoms were not consistent with PTSD as there was no evidence of any full psychiatric disability related to military service, there was no evidence that the Veteran had drug or alcohol problems, the Veteran's cognitive functioning was fully intact, and there was no abnormal behavior exhibited.  

In January 2013, the Veteran was afforded another VA examination.  At that time, the examiner conducted a review of the record, an interview of the Veteran, and appropriate diagnostic testing and found that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD.  In this regard, the examiner noted that the Veteran completed the Trauma Symptoms Inventory as a part of his evaluation, which was an objective testing measure with well documented validity scales.  The examiner noted that the Veteran did not endorse any symptoms associated with PTSD or anxiety, but that he did endorse mild symptoms of depression.  The examiner noted that the Veteran's scale score for trauma exposure was within normal limits, suggesting that he did not experience the spectrum of symptoms necessary for a diagnosis of PTSD.  The examiner specifically stated that the Veteran's test result were valid.  The examiner did note that a review of the VA Medical Center treatment notes of record showed a diagnosis of PTSD in April 2012, which appeared to have been based on the Veteran's subjective report of symptoms with no use of objective measures to validate whether it was the appropriate clinical diagnosis.  

However, based on the review of the record, interview with the Veteran, and diagnostic testing; the examiner diagnosed depressive disorder not otherwise specified (NOS).  The examiner noted that the symptoms of sleep impairment, sad mood, irritability, loss of interest in things he used to enjoy doing, social withdrawal, and increasing dreams and memories of his past (Korea specifically) that were reported in the VA Medical Center treatment notes of record were consistent with the diagnostic criteria for a diagnosis of depression and were consistent with the objective testing completed at the VA examination.  

The examiner opined that the Veteran's depression was not caused by or related to his active service.  In this regard, the examiner noted that the Veteran's depression was brought on by his daughter's pending claim against VA that suggested the Veteran's service in Korea in some way caused her dwarfism, which brought back memories and feelings of guilt.  During his examination, the Veteran admitted that he felt a great deal of guilt about his daughter being born with dwarfism.  

In September 2014, the Veteran was afforded another VA examination.  At that time, the examiner conducted a complete review of the record, an interview with the Veteran, and appropriate diagnostic testing and found that the Veteran did not meet the criteria for a diagnosis of PTSD.  However, the examiner diagnosed unspecified depressive disorder.  In this regard, the examiner noted that the Veteran was again administered the Trauma Symptoms Inventory as a part of his examination and the Veteran's test results were invalid as a result of over-endorsing symptoms and endorsement of symptoms that were not typical of PTSD.  The examiner acknowledged that the Veteran had been diagnosed with PTSD by his VA Medical Center mental health treatment provider, but noted that there was no objective evidence to substantiate the clinical diagnosis of PTSD and that the appropriate diagnosis to account for the Veteran's symptoms was unspecified depressive disorder.  

The examiner opined that the Veteran's depressive disorder was less likely as not incurred in or caused by the claimed in-service injury, event, or illness.  In this regard, the examiner noted that there was no evidence of treatment for mental health symptoms until 2012, 59 years following his separation from active service.  

In April 2015, the Veteran's claims file was returned to the September 2014 VA examiner for an addendum opinion.  At that time, the examiner thoroughly reviewed the record, to include prior VA examination reports, the Veteran's April 2014 Board hearing testimony, and the July 2014 and December 2014 Board remands.  Based on the review of the record, the examiner opined that the Veteran's depressive disorder was less likely as not incurred in or caused by the claimed in-service injury, event, or illness.  In this regard, the examiner noted that the Veteran reported during both Initial PTSD VA Examinations that he had a long history of feelings of guilt, with no other reported symptoms necessary for a diagnosis of depression according to DSM criteria, associated with his oldest daughter's dwarfism and severe spinal condition.  The Veteran clearly indicated that, while he was exposed to stressful situations during his service in Korea, he did not have increasing problems with his mood until his daughter filed her own claim with VA for her congenital defects and sought out medical professionals to help endorse her belief.  The examiner noted that the Veteran reported that after they filed the claim with VA for support for a helpless child, he became more focused on his military service in Korea with specific worry about whether he had been exposed to something while serving in Korea that could have caused his daughter to be born with dwarfism.  The examiner noted that there was no indication from the record that the Veteran was focused on thoughts about combat situations specifically.  The examiner further noted that the Veteran specifically reported that some symptoms of depression had developed while he and his first wife were experiencing moderate stressors related to caring for a disabled child and failed to indicate any problems with his mood prior to the birth of his disabled daughter in 1964.  He stated that caring for his daughter put a great deal of stress on his first marriage, which ultimately ended in divorce.  

The Board notes that on their own, the December 2010, January 2013, September 2014, and April 2015 VA examination and opinion reports may not be adequate.  However, when read in conjunction with one another, the Board finds they are adequate for adjudication purposes.  In this regard, the examiners thoroughly reviewed the claims file and discussed the relevant evidence, considered the contentions of the Veteran, and provided thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board notes that the Veteran is generally competent to report when he first experienced symptoms of depression.  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Competency is a legal concept determining whether testimony may be heard and considered, and credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Layno v. Brown, 6 Vet. App. 465 (1994).

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 133 (Fed. Cir. 2006).  The Board may not ignore a veteran's testimony simply because he is an interested party and stands to gain monetary benefits.  However, personal interest may affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

Here, the Board finds that the Veteran's statements that he has experienced mental health symptoms since his active service are not credible.  Specifically, his statements are inconsistent with the other evidence of record.  The Veteran himself has reported that he did not seek treatment for mental health symptoms until many years after his separation from active service.  Also, as noted above, the Veteran was consistently afforded depression and PTSD screenings during the course of his treatment for various disabilities at the VA Medical Center and they were negative on all occasions.  Further, the VA examiners have competently opined that the Veteran's current depression is related to problems associated with his daughter's dwarfism and spinal conditions and her pending claims for compensation for such from VA.  Further, those opinions are the most probative evidence of record.  Because the Veteran's statements are not supported by the record, the Board finds that his statements that he has experienced mental health symptoms since service are not credible.

While the Veteran, and other laypersons, is competent to report mental health symptoms, they are not competent to link his current diagnosis of depressive disorder to his reported symptoms or to stressors sustained during active service.  An opinion of that nature requires medical expertise and is outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide an etiology opinion in this case.
Also, there is no indication from the record that the Veteran has been diagnosed with a psychosis, let alone diagnosed with a psychosis within one year of his separation from active service.  In fact, as noted above, his report of experiencing mental health symptoms since active service has been found not credible by the Board. Therefore, presumptive service connection is not applicable in this case.

In sum, the Veteran was not treated for mental health symptoms until 2012 and his reports of experiencing symptoms of such since his active service have been found not credible by the Board.  Further, the various VA examiners have competently opined that the Veteran's current diagnosis of depressive disorder was not related to his active service, and those opinions are the most probative evidence of record.  
The Board also notes that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).  Significantly, neither the Veteran nor his representative has presented or identified any contrary medical opinion that would, in fact, support the claim for service connection for a psychiatric disability.

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for a psychiatric disbaility, to include PTSD, is not warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a psychiatric disability, to include PTSD, is denied.



____________________________________________
Lesley A. Rein
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


